Exhibit WebMediaBrands Regains Compliance with Nasdaq Listing Rule (New York, NY – January 21, 2010) WebMediaBrands (Nasdaq: WEBM) today announced that on January 20, 2010, it received written notification from the Nasdaq Stock Market indicating that it has regained compliance with Nasdaq Listing Rule 5450(a) (1) for continued listing on the Nasdaq Global Market. The notification confirmed that WebMediaBrands has maintained a minimum bid price of at least $1.00 per share or greater for at least 10 consecutive business daysand that the matter raised in the September 2009 Nasdaq letter is now closed.
